DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 2-3 recite “are formed in the first and second channel regions between the JFET region and the first and second horizontal segments extend where the first and second channel regions laterally overlap the bottom of the gate electrode”.  In this limitation, it is claimed that the first and second channel regions are between the JFET region.  The word between means that something is between two other things.  Only one of the things that the first and second channel regions are intended to be between is given in the claim.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “are formed in the first and second channel regions and in the JFET region and the first and second horizontal segments extend where the first and second channel regions laterally overlap the bottom of the gate electrode”.  
Claim 19, lines 2-3 recite “are formed in the first and second channel regions between the JFET region and the first and second horizontal segments extend where the first and second channel regions laterally overlap the bottom of the gate electrode”.  In this limitation, it is claimed that the first and second channel regions are between the JFET region.  The word between means that something is between two other things.  Only one of the things that the first and second channel regions are intended to be between is given in the claim.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “are formed in the first and second channel regions and in the JFET region and the first and second horizontal segments extend where the first and second channel regions laterally overlap the bottom of the gate electrode”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-14, 17-22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONO (US 20160079413) in view of SAITOH (US 20210143273).
Regarding claim 1, KONO discloses a vertical field effect device comprising:
a body (the semiconductor body comprising 12, 22, 30, 35 and 40, see fig 3A, para 21-23) comprising: 
a first source region (left n+ region 40, see fig 3A, para 23) and a second source region (right n+ region 40, see fig 3A, para 23) that extend into the body;
a first channel region (region in which the channel of flowing electrons e is formed including left p-type region 30, see fig 3A, para 22) below and laterally overlapping the first source region, the first channel region forming a first channel (the left electron e flow illustrated by an arrow in fig 3A, see para 39) with a first horizontal segment (horizontal segment of the left electron e flow below gate 50, see fig 3A, para 39) that is below the first source region (the flow is in 30 which is below 40, see fig 3A), and a second channel region (region in which the channel of flowing electrons e is formed including the right electron e flow illustrated by an arrow in fig 3A, see para 39) below and laterally overlapping the second source region, the second channel region forming a second channel with a second horizontal segment (horizontal segment of the right electron e flow below gate 50, see fig 3A, para 39) that is below the second source region; and
a JFET region (the portion 20a of 21 below 50, see fig 3A, para 24) between the first channel region and the second channel region; and
a gate electrode (fig 3A, 50, para 24) in a trench (trench in which gate 50 is disposed, see fig 3A) that extends into the body and is located between the first source region and the second source region; and
a gate dielectric (fig 3A, 51, para 24) between and isolating the gate electrode from the body, wherein:
the first source region and the second source region vertically overlap with the gate electrode (both regions 40 overlap with 50 along a horizontal axis, see fig 3A), and
the first channel region and the second channel region laterally overlap with a bottom of the gate electrode (the electron e flows overlap with 50 along a vertical axis, see fig 3A).
KONO fails to explicitly disclose a device comprising a first shielding region below and laterally overlapping the first channel region, and a second shielding region below and laterally overlapping the second channel region.
SAITOH discloses a device comprising a first shielding region (left p-type shielding region 104, see fig 2A, para 58) below and laterally overlapping the first channel region (104 is below and overlaps along a vertical axis with left p-type region 112 in which the channel is formed, see fig 2A, para 65), and a second shielding region (right p-type shielding region 104, see fig 2A, para 58) below and laterally overlapping the second channel region (104 is below and overlaps along a vertical axis with right p-type region 112 in which the channel is formed, see fig 2A, para 65).
SAITOH and EBIHARA are analogous art because they both are directed towards vertical trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the shielding regions of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the shielding regions of EBIHARA in order to improve the withstand voltage of the device (see SAITOH para 38).
Regarding claim 2, KONO and SAITOH disclose the vertical field effect device of claim 1.
KONO further discloses a device wherein the first and second channels are formed in the first and second channel regions between the JFET region (the flows of electrons 3 in fig 3A extend into 20a between the channels 30, see fig 3A) and the first and second horizontal segments extend where the first and second channel regions laterally overlap the bottom of the gate electrode (see fig 3A).
Regarding claim 4, KONO and SAITOH disclose the vertical field effect device of claim 2.
KONO fails to explicitly disclose a device wherein the JFET region further resides between the first shielding region and the second shielding region.
SAITOH discloses a device wherein the JFET region further resides between the first shielding region and the second shielding region (there is an n-doped region 105 between the left shielding region 104 and the left shielding region 104, see fig 2A, para 58).
SAITOH and EBIHARA are analogous art because they both are directed towards vertical trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the shielding regions of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the shielding regions of EBIHARA in order to improve the withstand voltage of the device (see SAITOH para 38).
Regarding claim 5, KONO and SAITOH disclose the vertical field effect device of claim 4.
KONO fails to explicitly disclose a device wherein the first and second channel regions are closer to one another than the first and second shielding regions, such that a portion of the JFET region between the first and second channel regions is narrower than a portion of the JFET region between the first and second shielding regions.
SAITOH discloses a device wherein the first and second channel regions are closer to one another than the first and second shielding regions (the two regions 112 in which the channel is formed are closer together than the shielding regions 104, see fig 2A), such that a portion of the JFET region between the first and second channel regions is narrower than a portion of the JFET region between the first and second shielding regions (a portion of 111 under the gate can be defined which is narrower than the portion of 105 between the shielding regions 104, see fig 2A).
SAITOH and EBIHARA are analogous art because they both are directed towards vertical trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the shielding regions of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the shielding regions of EBIHARA in order to improve the withstand voltage of the device (see SAITOH para 38).
Regarding claim 6, KONO and SAITOH disclose the vertical field effect device of claim 2.
KONO further discloses a device wherein the first and second channel regions vertically overlap the gate electrode (the electron flows e overlap with 50 along a horizontal axis, see fig 3A) such that the channels formed in the first and second channel regions between the JFET region and the first and second source regions have a vertical segment (the electron flows e overlap have vertical segments, see fig 3A) where the first and second channel regions vertically overlap the gate electrode.
Regarding claim 7, KONO and SAITOH disclose the vertical field effect device of claim 6.
KONO further discloses a device wherein no portion of the gate electrode laterally overlaps the first and second source regions (40 and 50 do not overlap along a vertical axis, see fig 3A).
Regarding claim 8, KONO and SAITOH disclose the vertical field effect device of claim 6.
KONO fails to explicitly disclose a device wherein the JFET region further resides between the first shielding region and the second shielding region.
SAITOH discloses a device wherein the JFET region further resides between the first shielding region and the second shielding region (there is an n-doped region 105 which has current flow between shielding regions 104, see fig 2A, para 58).
SAITOH and EBIHARA are analogous art because they both are directed towards vertical trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the shielding regions of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the shielding regions of EBIHARA in order to improve the withstand voltage of the device (see SAITOH para 38).
Regarding claim 9, KONO and SAITOH disclose the vertical field effect device of claim 8.
KONO fails to explicitly disclose a device wherein the first and second channel regions are closer to one another than the first and second shielding regions, such that a portion of the JFET region between the first and second channel regions is narrower than a portion of the JFET region between the first and second shielding regions.
SAITOH discloses a device wherein the first and second channel regions are closer to one another than the first and second shielding regions (the two regions 112 in which the channel is formed are closer together than the shielding regions 104, see fig 2A), such that a portion of the JFET region between the first and second channel regions is narrower than a portion of the JFET region between the first and second shielding regions (a portion of 111 under the gate can be defined which is narrower than the portion of 105 between the shielding regions 104, see fig 2A).
SAITOH and EBIHARA are analogous art because they both are directed towards vertical trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the shielding regions of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the shielding regions of EBIHARA in order to improve the withstand voltage of the device (see SAITOH para 38).
Regarding claim 10, KONO and SAITOH disclose the vertical field effect device of claim 2.
KONO further discloses a device wherein the first and second source regions are doped with an N-type material (40 are n-type, see para 23), and the first and second channel regions are doped with a P-type material (30 are p-type, see para 23).
Regarding claim 11, KONO and SAITOH disclose the vertical field effect device of claim 2.
KONO further discloses a device wherein the field effect device is a metal oxide semiconductor field effect device (the device 1 is a MOSFET, see para 20).
Regarding claim 12, KONO and SAITOH disclose the vertical field effect device of claim 2.
KONO further discloses a device wherein the field effect device is an insulated gate bipolar transistor (the device can function as an IGBT, see fig 3A, para 37-44).
Regarding claim 13, KONO and SAITOH disclose the vertical field effect device of claim 2.
KONO further discloses a device wherein the body comprises silicon carbide (the device can be made of SiC, see para 27).
Regarding claim 14, KONO and SAITOH disclose the vertical field effect device of claim 2.
KONO further discloses a device wherein the body comprises a substrate (fig 3A, 22, para 21), a drift region (fig 3A, 21, para 21) over the substrate, and a drain contact (fig 3A, 10, para 21) below the substrate, such that the JFET region is formed in an upper portion of the body above the drift region (20a is an upper portion of 21, see fig 3A).
Regarding claim 17, KONO and SAITOH disclose the vertical field effect device of claim 2.
KONO further discloses a device wherein the field effect device can block at least 300 volts in an off-state and conduct at least 1 ampere in an on-state (the device has the claimed structure and can thus function in this way, see fig 1, para 29).
Regarding claim 18, KONO discloses a vertical field effect device comprising: 
a body (the semiconductor body comprising 12, 22, 30, 35 and 40, see fig 3A, para 21-23) comprising: 
a first source region (left n+ region 40, see fig 3A, para 23) and a second source region (right n+ region 40, see fig 3A, para 23) that extend into the body;
a first channel region (region in which the channel of flowing electrons e is formed including left p-type region 30, see fig 3A, para 22) below and laterally overlapping the first source region, the first channel region forming a first channel (the left electron e flow illustrated by an arrow in fig 3A, see para 39) with a first horizontal segment (horizontal segment of the left electron e flow below gate 50, see fig 3A, para 39) that is below the first source region (the flow is in 30 which is below 40, see fig 3A), and a second channel region (region in which the channel of flowing electrons e is formed including the right electron e flow illustrated by an arrow in fig 3A, see para 39) below and laterally overlapping the second source region, the second channel region forming a second channel with a second horizontal segment (horizontal segment of the right electron e flow below gate 50, see fig 3A, para 39) that is below the second source region; and
a JFET region (the portion 20a of 21 below 50, see fig 3A, para 24) between the first channel region and the second channel region; and
a gate electrode (fig 3A, 50, para 24) in a trench (trench in which gate 50 is disposed, see fig 3A) that extends into the body and is located between the first source region and the second source region; and
a gate dielectric (fig 3A, 51, para 24) between and isolating the gate electrode from the body, wherein:
the first source region and the second source region vertically overlap with the gate electrode (both regions 40 overlap with 50 along a horizontal axis, see fig 3A),
the first channel region and the second channel region laterally overlap with a bottom of the gate electrode (the electron e flows overlap with 50 along a vertical axis, see fig 3A), and
the first and second channel regions vertically overlap sides of the gate electrode (the electron e flows overlap with 50 along a horizontal axis, see fig 3A).
KONO fails to explicitly disclose a device comprising a first shielding region below and laterally overlapping the first channel region, and a second shielding region below and laterally overlapping the second channel region.
SAITOH discloses a device comprising a first shielding region (left p-type shielding region 104, see fig 2A, para 58) below and laterally overlapping the first channel region (104 is below and overlaps along a vertical axis with left p-type region 112 in which the channel is formed, see fig 2A, para 65), and a second shielding region (right p-type shielding region 104, see fig 2A, para 58) below and laterally overlapping the second channel region (104 is below and overlaps along a vertical axis with right p-type region 112 in which the channel is formed, see fig 2A, para 65).
SAITOH and EBIHARA are analogous art because they both are directed towards vertical trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the shielding regions of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the shielding regions of EBIHARA in order to improve the withstand voltage of the device (see SAITOH para 38).
Regarding claim 19, KONO and SAITOH disclose the vertical field effect device of claim 18.
KONO further discloses a device wherein:
the first and second channels are formed in the first and second channel regions between the JFET region (the regions where the electrons e flow extend into 20a, see fig 3A) and the first and second horizontal segments extend where the first and second channel regions laterally overlap the bottom of the gate electrode (the horizontal segments of the electron e flow are in the channel regions 30 which overlap with 50 along a vertical axis, see fig 3A); and the first and second channels formed in the first and second channel regions between the JFET region (vertical segments of the electron flow are formed in 20a, see fig 3A) and the first and second source regions further have a vertical segment where the first and second channel regions vertically overlap the gate electrode (the source regions 40 have vertical segments along sidewalls of the gate, see fig 3A).
Regarding claim 20, KONO and SAITOH disclose the vertical field effect device of claim 19.
KONO fails to explicitly disclose a device wherein the JFET region further resides between the first shielding region and the second shielding region.

SAITOH discloses a device wherein the JFET region further resides between the first shielding region and the second shielding region (there is an n-doped region 105 which has current flow between shielding regions 104, see fig 2A, para 58).
SAITOH and EBIHARA are analogous art because they both are directed towards vertical trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the shielding regions of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the shielding regions of EBIHARA in order to improve the withstand voltage of the device (see SAITOH para 38).
Regarding claim 21, KONO and SAITOH disclose the vertical field effect device of claim 20.
KONO fails to explicitly disclose a device wherein the first and second channel regions are closer to one another than the first and second shielding regions, such that a portion of the JFET region between the first and second channel regions is narrower than a portion of the JFET region between the first and second shielding regions.
SAITOH discloses a device wherein the first and second channel regions are closer to one another than the first and second shielding regions (the two regions 112 in which the channel is formed are closer together than the shielding regions 104, see fig 2A), such that a portion of the JFET region between the first and second channel regions is narrower than a portion of the JFET region between the first and second shielding regions (a portion of 111 under the gate can be defined which is narrower than the portion of 105 between the shielding regions 104, see fig 2A).
SAITOH and EBIHARA are analogous art because they both are directed towards vertical trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAITOH with the shielding regions of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAITOH with the shielding regions of EBIHARA in order to improve the withstand voltage of the device (see SAITOH para 38).
Regarding claim 22, KONO and SAITOH disclose the vertical field effect device of claim 20.
KONO further discloses a device wherein the body comprises silicon carbide (the device can be made of SiC, see para 27).
Regarding claim 25, KONO and SAITOH disclose the vertical field effect device of claim 19.
KONO further discloses a device wherein the field effect device is a metal oxide semiconductor field effect device (the device 1 is a MOSFET, see para 20).
Regarding claim 26, KONO and SAITOH disclose the vertical field effect device of claim 19.
KONO further discloses a device wherein the field effect device is an insulated gate bipolar transistor (the device can function as an IGBT, see fig 3A, para 37-44).
Claim(s) 3, 15-16 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONO (US 20160079413) and SAITOH (US 20210143273) in view of EBIHARA (US 20210005744).
Regarding claim 3, KONO and SAITOH disclose the vertical field effect device of claim 2.
KONO fails to explicitly disclose a device wherein the first and second channel regions do not vertically overlap the gate electrode.
EBIHARA discloses a device wherein the first and second channel regions do not vertically overlap the gate electrode (no horizontal line which passes through 3 will pass through 11, see fig 8).
KONO and EBIHARA are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KONO with the geometry of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KONO with the geometry of EBIHARA in order to make a device with a lower on-resistance and saturation current (see EBIHARA para 52).
Regarding claim 15, KONO and SAITOH disclose the vertical field effect device of claim 2.
KONO fails to explicitly disclose a device wherein the trench has a depth, as measured from a top surface of the body to a bottom of the trench, between 0.2um and 0.8um.
EBIHARA discloses a device wherein the trench has a depth, as measured from a top surface of the body to a bottom of the trench, between 0.2um and 0.8um (the total depth of the trench can be 0.5 microns, see para 68-69).  
KONO and EBIHARA are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KONO with the geometry of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KONO with the geometry of EBIHARA in order to make a device with a lower on-resistance and saturation current (see EBIHARA para 52).
Regarding claim 16, KONO and SAITOH disclose the vertical field effect device of claim 15.
KONO fails to explicitly disclose a device wherein the first and second shielding regions are less than two micrometers deeper than the bottom of the trench.
EBIHARA discloses a device wherein the first and second shielding regions are less than two micrometers deeper than the bottom of the trench (5 is less than 2 microns across, see para 65).
KONO and EBIHARA are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KONO with the geometry of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KONO with the geometry of EBIHARA in order to make a device with a lower on-resistance and saturation current (see EBIHARA para 52).
Regarding claim 23, KONO and SAITOH disclose the vertical field effect device of claim 19.
KONO fails to explicitly disclose a device wherein the trench has a depth, as measured from a top surface of the body to a bottom of the trench, between 0.3um and 1.3um.
EBIHARA discloses a device wherein the trench has a depth, as measured from a top surface of the body to a bottom of the trench, between 0.2um and 0.8um (the total depth of the trench can be 0.5 microns, see para 68-69).  
KONO and EBIHARA are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KONO with the geometry of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KONO with the geometry of EBIHARA in order to make a device with a lower on-resistance and saturation current (see EBIHARA para 52).
Regarding claim 24, KONO and SAITOH disclose the vertical field effect device of claim 23.
KONO fails to explicitly disclose a device wherein the first and second shielding regions are less than two micrometers deeper than the bottom of the trench.
EBIHARA discloses a device wherein the first and second shielding regions are less than two micrometers deeper than the bottom of the trench (5 is less than 2 microns across, see para 65).
KONO and EBIHARA are analogous art because they both are directed towards vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KONO with the geometry of EBIHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KONO with the geometry of EBIHARA in order to make a device with a lower on-resistance and saturation current (see EBIHARA para 52).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811